Citation Nr: 1817144	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for thoracolumbar scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

In December 2016 the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In April 2017, the Board granted reopening of the claim of entitlement to service connection for thoracolumbar scoliosis, and remanded the underlying merits to the agency of original jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's pre-existing thoracolumbar scoliosis, which was documented on entrance, was not aggravated by her active service.


CONCLUSION OF LAW

The criteria for service connection for thoracolumbar scoliosis have not all been met.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).


The Veteran contends that her scoliosis condition was aggravated by service due to lifting, sitting, and physical activities associated with her duties.  See December 2016 and July 1980 Hearing Transcripts; see also March 1982 VA Form 9 and October 2009 Notice of Disagreement.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304 (b) (2017). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(b).

Here, the Veteran had a scoliosis disability at entrance.  The Veteran herself concedes that she had a pre-existing scoliosis disability.  Prior to service, February 1977 x-rays showed curvature of the 4th to 9th thoracic vertebrae and 10th thoracic to 3rd lumbar vertebrae measuring 35 degrees and 45 degrees respectively.  A diagnosis of scoliosis was provided.

On April 1977 report of medical examination, clinical evaluation of the spine is noted as abnormal and a diagnosis of dorsal scoliosis was noted.  The enlistment examination also referenced an April 1977 letter from a private physician stating that the Veteran had been treated for dorsal scoliosis since March 1974, to include use of a Milwaukee brace.  The private physician released the Veteran for active duty without restriction.  

To the extent that the Veteran's representative in a January 2018 brief argues that the Veteran did not have a pre-existing condition at entrance, as indicated, the April 1977 enlistment examination record documents an abnormal clinical evaluation of the spine and a diagnosis of dorsal scoliosis.  In accordance with VA regulations, a pre-existing scoliosis disability was noted on entrance and the presumption of soundness did not attach.  38 C.F.R. § 3.304(b).

The Veteran has a current scoliosis disability.  See October 2017 VA Examination Report.  As a pre-existing scoliosis disability was noted on entrance, the remaining question is whether it was aggravated by her service.

During service, in December 1977 the Veteran was evaluated for minimal back pain and an impression of idiopathic scoliosis was provided.  It was noted that she wore a back brace for 3 years prior to service and had not used the brace for the past 6 months.  It was recommended that she continue wearing the back brace.  A July 1978 clinical record documents complaints of back pain.  X-rays were conducted and a provisional diagnosis of scoliosis, not worsening, was provided.  The Veteran was placed on restrictive duty.

In July 1979 the Veteran complained of back and shoulder pain.  In a SF-502 clinical record, dated July 24, 1979, past medical history indicated that the Veteran had scoliosis of the past 6 years with private care treatment.  She wore a brace for 4 years.  She did not have a waiver to enter the Air Force although she was known to have a 40 degree thoracolumbar curve.  It was noted that she had no known problems during basic training and service, aside from the past two months of service when she experienced increased back pain.  Radiographic evidence showed severe scoliosis.  X-rays revealed a curvature of the thoracolumbar spine from the 4th to 9th thoracic vertebrae at 35 degrees and from the 10th thoracic through the 4th lumbar vertebrae of 45 degrees.  It was noted that the Veteran would probably have persistent back pain, nonradicular in nature, which may interfere with any job field in the Air Force.   

Thereafter, a medical board was convened on July 31, 1979.  It was felt that due to significant pre-existing thoracolumbar scoliosis she should be recommended for separation from service.  On July 1979 separation, clinical evaluations of the lower extremities and spine were abnormal and a diagnosis of thoracolumbar scoliosis was noted.  In August 1979, the USAF Physical Evaluation Board diagnosed thoracolumbar scoliosis, EPTS with service aggravation, and recommended discharge with 10 percent severance pay.  

Post-service December 1979 x-rays showed moderate thoracic scoliosis.  In December 1980 the Veteran underwent a posterior spinal fusion with instrumentation and bone graft, right posterior ilium, procedure.  June 1984 CT scan of the lower lumbar spine showed borderline spinal stenosis and slight bulging.  October 1981 x-rays showed curvature from the 4th to 9th thoracic vertebrae and the 10th through 3rd lumbar vertebrae measuring 35 degrees and 45 degrees.  A December 1981 letter from a private physician documented orthopedic and surgical correction treatment.

In July 2009 she underwent a decompressive laminectomy of L4-5 with bilateral poraminotomies procedure.  The Veteran continued to receive private treatment, to include physical therapy and steroid injections, for neck and back pain.  

During the December 2016 hearing, the Veteran described worsening of back problems in service from intermittent to the point of requiring surgery.  She reported that a doctor told her that she should not have been lifting in service given her scoliosis.  In May 2017 statements, the Veteran's husband and daughter reiterated the Veteran's claims of back pain and treatment.  See also January 2009 Lay Statement.

The Veteran was afforded a VA examination in June 2017.  A review of the claims file was noted and in-person examination was conducted.  The examiner opined that it is less than 50 percent likely that the Veteran's pre-existing scoliosis worsened beyond its normal progression during service.  The examiner acknowledged the Veteran's chronic back pain and history of wearing a scoliosis brace three to four years prior to service, as well as use of the brace during service.  However, she completed basic training without issue and there were no reported injuries or trauma during service.  The examiner indicated review of medical imaging studies and stated that "it is clear from imaging that the angle of her scoliotic curve, which was significant, did not worsen while on [active duty]."  The examiner also referenced medical literature discussing scoliosis history, risk factors, brace treatment, and idiopathic scoliosis.

The RO subsequently requested an addendum for the examiner to comment on the July 1979 SF-502 clinical record, and confidence level of the conclusion.  In an October 2017 addendum, the examiner indicated that the SF-502 clinical record was considered in the prior opinion.  The examiner reiterated her negative aggravation opinion, that the Veteran's pre-existing scoliosis was less than 50 percent likely worsened beyond natural progression during service.  The examiner indicated that she was "confident beyond a reasonable degree of medical certainty in [her] above stated opinion."

The Board finds that this addendum, together with the June 2017 VA report, is sufficient and adequate to conclude that the Veteran's pre-existing scoliosis was not aggravated by her active service.  The examiner cited extensive medical literature and the opinion is best read as the Veteran's scoliosis did not worsen beyond its natural progression, based on x-ray evidence.  Notably, when comparing February 1977 x-rays conducted prior to service to July 1979 x-rays conducted at the end of service, curvature of the thoracolumbar spine remained the same, measuring 35 degrees and 45 degrees respectively.  Further, there are no contentions of injuries or trauma during service.  Although the August 1979 USAF Physical Evaluation Board diagnosed thoracolumbar scoliosis, EPTS with service aggravation, no rationale was provided.  Further, the Veteran has not submitted medical evidence of in-service aggravation of her pre-existing scoliosis disability.

The only other evidence of record suggesting aggravation of the Veteran's pre-existing scoliosis disability comes from the Veteran herself.  At the December 2016 hearing, she claimed that "range of motion type duty" such as lifting aggravated her scoliosis disability.  While the Veteran is competent to provide statements relating to symptoms or facts of events that she has observed and that is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that she has specialized education, training, or expertise that would qualify them to render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Whether a pre-existing scoliosis disability was aggravated by service is a complex question, not a simple one, and under the facts of this case, not a question that can be answered by a lay person.  Medical expertise is required to provide a competent opinion with regard to this question.  As such, the Veteran's statements to this effect are lacking in probative value.  The most probative evidence is the June 2017 VA medical opinion and October 2017 addendum, as discussed.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a grant of service connection, to include aggravation, for thoracolumbar scoliosis.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for thoracolumbar scoliosis is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


